PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/366,611
Filing Date: 18 Jun 2014
Appellant(s): Dow Global Technologies LLC



__________________
Carolyn S. Powell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voskoboynikov et al. (US 2003/0191351) in view of Oleck et al. (US 3,140,264).
With regard to claims 1-3 and 5, Voskoboynikov teaches a process for dehydrogenating alkanes or alkylaromatic hydrocarbons comprising a step of:
(2) contacting a gaseous stream of alkanes or alkylaromatic hydrocarbons (paragraph [0039]) with a catalyst in a fluidized bed reactor (paragraph [0038]), where the catalyst eventually becomes deactivated and requires regeneration (paragraph [0050]). Once the catalyst has been regenerated, this is equivalent to the step (2) of contacting in a fluidized bed, an alkane compound or an alkylaromatic compound and a reconstituted dehydrogenation catalyst of instant claim 1. 
Voskoboynikov further teaches that the catalyst comprises gallium (paragraph [0023]) and platinum (paragraph [0017]) on alumina (paragraph [0029]), and that it eventually becomes necessary to regenerate the catalyst (paragraph [0050]). This is equivalent to the step (1) a) of obtaining a dehydrogenation catalyst comprising platinum and gallium on an alumina based support having become at least partially deactivated of instant claim 1. Voskoboynikov does not specifically teach that the at least partially deactivated catalyst has a platinum to gallium ratio that is less than the ratio of platinum to gallium of the fresh dehydrogenation catalyst. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the deactivated catalyst of Voskoboynikov has a ratio of platinum to gallium that is less than a ratio of platinum to gallium of the fresh catalyst, absent any evidence to the contrary. 
Voskoboynikov does not specifically teach reconstitution step after regeneration.
Oleck teaches a method for rejuvenating a spent supported platinum catalyst (column 1, lines 10-11) which has undergone a decrease in dehydrogenation activity (column 2, lines 12-13). Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst comprising platinum with a dehydrogenation function of Voskoboynikov is similar to the catalyst comprising platinum with a dehydrogenation function of Oleck, and thus could be rejuvenated in a similar manner.
Oleck teaches that this method comprises the steps of:
a) removing carbonaceous deposits from the catalyst (regeneration) (column 2, lines 61-64).
b) contacting the catalyst free of carbon deposits with hydrogen (column 3, lines 5-7).
c) impregnating the treated catalyst with a solution of platinum compound (column 2, lines 20-21) which is an impregnating solution (column 3, line 53) consisting of an aqueous solution of chloroplatinic acid (platinum salt and water) (column 3, lines 53-54).
d) drying the impregnated catalyst at a temperature of 240°F (115°C), which is within the range of 50 to 150°C of instant claim 5.
e) calcining the dried catalyst at a temperature of 850°F (454°C), which is within the range of 400 to 1000°C of instant claim 1.
Oleck further teaches that the removing of coke is essential before performing the rejuvenation steps above (column 1, lines 64-67). Oleck also teaches that the platinum containing catalyst gradually loses activity due to deposition of carbon and changes in the platinum structure (selective removal of platinum from the dehydrogenation unit) (column 1, lines 22-25) and replacing deactivated catalyst which has had the platinum level reduced to an ineffective level with fresh catalyst is expensive (column 1, lines 29-39). Oleck then teaches that the method of rejuvenation provides a way to extend the life of the catalyst and thus prolong the usefulness of the catalyst in the reactions (column 1, lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of rejuvenation of Oleck after a step of regeneration of the catalyst of Voskoboynikov, because Voskoboynikov and Oleck each teach a dehydrogenation catalyst comprising platinum on a support which is deactivated, and which is regenerated, and Oleck teaches that after regeneration, the rejuvenation steps above provide a catalyst which has additional platinum and thus extends the life of the catalyst (column 1, lines 40-42).
Voskoboynikov further teaches that the fresh catalyst comprises 0.1 to 5 wt% gallium, 0.01 to 5 wt% platinum (which is equivalent to 100 to 50,000 parts by million), and a support comprising alumina (paragraphs [0019]-[0022]). Oleck teaches that an effective amount of platinum added during the impregnation step is an amount approximately equal to the platinum content of the initial catalyst. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate the catalyst of Voskoboynikov in view of Oleck to form a catalyst with the same amounts of each component as the fresh catalyst of Voskoboynikov, because Voskoboynikov teaches that the catalyst with these components in the recited amounts is an effective dehydrogenation catalyst. The range of the platinum overlaps the ranges of 1 to 500 parts per million, 40 to 400 parts per million, and 150 to 300 parts per million of instant claims 1, 2, and 3, and the range of the gallium overlaps the range of 0.2 to 20 wt% of instant claim 1. When the platinum is included in an amount of 0.01 wt%, this gives a ratio of platinum to gallium of 1:500 to 1:10, which is within the range of 1:20000 to 1:4 of instant claim 1, the range of 1:500 to 1:5 of instant claim 2, and overlaps the range of 3:400 to 3:80 of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Voskoboynikov in view of Oleck does not specifically teach the platinum retention of the regenerated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium in similar amounts to the claimed amounts, and also teaches similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting platinum retention greater than or equal to the platinum retention of a fresh dehydrogenation catalyst when each is used in the same or otherwise identical process as claimed, absent any evidence to the contrary.
With regard to claim 4, Voskoboynikov in view of Oleck does not specifically teach that the rejuvenated catalyst exhibits a propane dehydrogenation activity that is at least 2% absolute propane conversion greater than the at least partially deactivated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium and similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting propane dehydrogenation activity of at least 2% absolute propane conversion greater than or equal to the at least partially deactivated dehydrogenation catalyst as claimed, absent any evidence to the contrary.
With regard to claim 9, Voskoboynikov teaches the method of dehydrogenation above, where the catalyst comprising platinum and gallium is reacted with an alkane or alkylaromatic hydrocarbon and becomes deactivated (paragraphs [0039], [0050]). Voskoboynikov does not explicitly teach that the gallium lost from the deactivated catalyst is minimized. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the process of Voskoboynikov produces a similarly deactivated catalyst which as similarly minimized gallium loss, absent any evidence to the contrary.
With regard to claim 10, Oleck teaches that the catalyst after rejuvenation is dried and calcined at a temperature range of 400 to 1200°F (204.4 to 649°C) (column 3, lines 15-16). This overlaps the range of 600 to 800°C of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(2) Response to Argument
With regard to Appellant’s argument that a prima facie case of obviousness has not been established with regard to Voskoboynikov because the range is broad enough to present a situation analogous to the obviousness of a species when the prior art discloses a genus, this argument has been fully considered, but is not persuasive. 
	Appellant’s argument relies on the statement in the MPEP that when a range is “so broad as to encompass a very large number of possible distinct compositions” this might become analogous to a genus/species type situation (MPEP 2144.05(I)). However, the Examiner disagrees that this is the case with the current situation. Voskoboynikov teaches a single range of 0.1 to 5 wt% of a single element which is platinum (paragraph [0018]). While the range of 0.1 to 5 wt% is broader than the claimed range of 1 to 500 ppm (0.001 to 0.5 wt%), it is not so broad as “encompass a very large number of distinct compositions” as recited in Appellant’s argument. In In re Jones as cited in this statement in the MPEP, the genus is the “potentially infinite genus of ‘substituted ammonium salts’ of dicamba…” where the reference lists several such salts, but the salt claimed is not specifically disclosed. In In re Baird, the genus is estimated to encompass “more than 100 million different diphenols, only one of which is bisphenol A.” In each case, the genus is very vast. In this case, there is no vast amount of compositions encompassed, as the genus is a singular composition comprising platinum in a finite amount. Thus, Appellant’s argument is not persuasive, and Voskoboynikov continues to render obvious the claimed range of platinum.
	With regard to Appellant’s argument that the claimed amount of platinum is critical and/or unobvious, as shown by the data in Table 1, this argument has been fully considered but is not persuasive. 
	Appellant argues that the data in Table 1 is sufficient to provide evidence that the claimed range of 1 to 500 ppm platinum is critical and unobvious over the broader range of 0.1 to 5 wt% of Voskoboynikov. The Examiner respectfully disagrees with this conclusion, for the following reasons. First, the samples in Table 1 were tested in a fixed-bed for dehydrogenation according to the description of the Table, and the claim specifically recites that the dehydrogenation takes place in a fluidized bed (step 2). Thus, it does not appear that the data is relevant to the claimed method, as it appears to be demonstrating a catalyst prepared by a different method and tested in a different manner, and thus it cannot show evidence of criticality. Second, even if the catalyst tested were to be proven to be the claimed reconstituted catalyst produced in the claimed manner, the data in the Table does not show criticality of the claimed range. 
In order to show that the claimed range is critical, generally the Appellant should show that the claimed range achieves unexpected results or that there is some noticeable difference between the claimed range and the prior art range. In Table 1, the data merely compares the amounts of 25-200 ppm (all within the claimed range) to 0 ppm, which is outside both the claimed range and the range of Voskoboynikov. It is well known in the art that the presence of a hydrogenation metal such as platinum will change the catalytic activity of the catalyst. Thus, the data that the conversion rate and dehydrogenation activity are relatively consistent when platinum is present in the claimed amounts, as compared to not present at all, is not unexpected and cannot provide evidence of the criticality of the range.
With regard to Appellant’s argument that the data in Table 2 provides evidence of criticality and additionally shows that additional amounts of platinum did not further increase performance, showing that excess platinum is not necessary, this argument has been fully considered, but is not persuasive.
The Examiner notes that the samples in Table 2 were also tested in a fixed-bed for dehydrogenation according to the description of the Table, and the claim specifically recites that the dehydrogenation takes place in a fluidized bed (step 2). Thus, it does not appear that the data is relevant to the claimed method, as it appears to be demonstrating a catalyst prepared by a different method and tested in a different manner, and thus it cannot show evidence of criticality. Second, even if the catalyst tested were to be proven to be the claimed reconstituted catalyst produced in the claimed manner, the data in the Table 2 does not show criticality of the claimed range.
In order to show that the claimed range is critical, generally the Appellant should show that the claimed range achieves unexpected results or that there is some noticeable difference between the claimed range and the prior art range. As acknowledged by the Appellant and agreed to by the Examiner, propane conversion and propylene selectivity remains relatively constant across the various Pt loadings in Table 2. The relatively constant propane conversion and propylene selectivity extends to the amounts which are within the range of Voskoboynikov and outside the claimed range. Therefore, the Appellant has not demonstrated unexpected results or shown that the claimed range is somehow critical in terms of results achieved over the range of Voskoboynikov.
Additionally, the fact that the claimed catalyst comprises less platinum than some portions of the range disclosed by Voskoboynikov is not sufficient in demonstrating criticality or unexpected results. It would be obvious for one of ordinary skill in the art to select the platinum amounts within the claimed range from the range of Voskoboynikov. Given that it is well known in the art that platinum is an expensive metal (see Oleck column 1, lines 36-38) and that the data shows that the amount of Pt within the range disclosed by Voskoboynikov would be expected to be function in a similar manner throughout the range, it would be obvious for one of ordinary skill in the art to perform a reasonable amount of experimentation to determine amounts of platinum which would function in the desired manner, and use the smallest amount which would suffice so as to not use an excess amount of costly platinum. Therefore, the Appellant’s argument is not persuasive because the Appellant fails to render the range critical by arguing that the claimed catalyst comprises less platinum than some portions of the range of Voskoboynikov and because one of ordinary skill in the art would be able to select the platinum within this claimed range from the range of Voskoboynikov with a reasonable expectation of success, and without undue experimentation.
In response to Appellant’s argument that the combination of Voskoboynikov and Oleck is impermissible hindsight with points 1) to 5), this argument has been fully considered, but is not persuasive. 
In response to point 1), Oleck clearly teaches to add a “particularly effective amount of platinum” which is approximately equal to the platinum content of the initial catalyst (Oleck column 3, lines 41-43). Oleck is not used to teach the initial amount of platinum. The initial catalyst for dehydrogenation is the catalyst of Voskoboynikov, and as such, the amounts of platinum in Voskoboynikov is the initial amount, which should be referenced when applying the teaches of Oleck. The amount of platinum in Voskoboynikov is 0.1 to 5 wt% (100 to 50,000 ppm) (paragraph [0018]), which overlaps the claimed range. In response to points 2) and 3), the Examiner notes that these are merely specific embodiments that are taught in addition to the general teaching of Oleck recited above. It is well known that discussion of preferred embodiments does not result in a teaching away from the more general or less preferred embodiments. "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." MPEP 2141.02(VI). Thus, the concept of selecting an amount which is within the range of Voskoboynikov, even if this amount is not within the embodiments of Oleck, is not hindsight or a teaching away but is merely an application of the explicit teaching of Oleck to add an amount approximately equal to the initial amount (column 3, lines 41-43) which is then applied to the catalyst of Voskoboynikov, containing an initial amount of 0.1 to 5 wt% platinum (paragraph [0018]). In response to points 4) and 5), again, the obviousness rejection is applying the method of Oleck to the catalyst of Voskoboynikov. Thus, the concept of selecting an amount which is within the range of 0.1 to 5 wt% of Voskoboynikov, even if this amount is not within the embodiments of Oleck, is not hindsight or a teaching away but is merely an application of the explicit teaching of Oleck to add an amount approximately equal to the initial amount (column 3, lines 41-43), applied to the catalyst of Voskoboynikov, where the amount is 0.1 to 5 wt% (100 to 50,000 ppm) (paragraph [0018]), which continues to overlap the claimed range.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        /IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.